Citation Nr: 0740633	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO. 05-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.

2. Entitlement to an effective date earlier than June 6, 2006 
for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The matter of entitlement to an initial compensable 
disability rating for bilateral hearing loss was previously 
before the Board and was remanded in September 2005, July 
2006 and January 2007. The veteran testified at a Board 
hearing at the RO in June 2006 and May 2007.


FINDINGS OF FACT

1. When viewed in the light most favorable to the veteran, 
the competent medical evidence of record shows that the 
veteran's service-connected bilateral hearing loss is 
productive of Level I hearing acuity in the right ear and 
Level II hearing acuity in the left ear.

2. On June 6, 2006, VA received the veteran's original claim 
of entitlement to service connection for tinnitus.

3. The RO granted service connection for tinnitus, effective 
from June 6, 2006, the date of receipt of the original claim.




CONCLUSIONS OF LAW

1. The criteria for entitlement to a compensable disability 
rating for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 6100 (2007).

2. The criteria are not met for an effective date earlier 
than June 6, 2006 for the grant of service connection for 
tinnitus. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In March 2003, March 2006, and August 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate service connection, 
increased rating, and effective date claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims. 

The veteran did not receive this notice until after the 
rating decision on appeal had been issued, making the notice 
untimely under the applicable case law. However, the 
veteran's claims were readjudicated after the veteran 
received proper notice. (See the October 2006, February 2007, 
July 2007 and September 2007 statement of the case and 
supplemental statements of the case.) Therefore, the Board 
finds that there was no prejudice to the veteran resulting 
from the timeliness error. See Sanders, supra.; Simmons, 
supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claims." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.

Analysis

Increased Rating Claim

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected bilateral hearing loss is to be considered 
during the entire period from the initial assignment of the 
rating to the present time. See Fenderson v. West, 12 Vet. 
App. 119 (1999). 

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

The veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100. Since his claim was received in 2003, the current 
version of rating criteria for bilateral hearing loss which 
became effective June 10, 1999, is for consideration. 62 Fed. 
Reg. 25,202-25,210 (May 11, 1999).  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered. See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992). The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment. Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears. See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral. Thereafter, that numeral will be elevated to 
the next higher numeral. 38 C.F.R. § 4.86(b).

The competent medical evidence of record includes a February 
2005 VA audiogram report which reflects pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
30
55
50
LEFT
N/A
20
25
45
55

The average puretone threshold was 43 in the right ear and 36 
in the left ear. Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 88 
percent in the left ear.

On the authorized audiological evaluation in August 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
35
65
65
LEFT
N/A
30
30
60
65

The average puretone threshold was 49 decibels in the right 
ear and 46 decibels in the left ear. Speech audiometry 
revealed speech recognition ability of 96 percent in both the 
left and right ear.

There are two additional audiogram reports of record, but, as 
explained in more detail below, neither is appropriate to use 
for rating purposes. 

The June 2005 private audiogram report has speech recognition 
scores, but it is not clear from the examination report what 
stimulus materials were used to obtain these scores. 
38 C.F.R. § 4.85(a) dictates, inter alia, that an examination 
for hearing impairment for VA purposes must...include a 
controlled speech discrimination test (Maryland CNC)...As it is 
not clear from the record that a Maryland CNC speech 
discrimination test was administered as part of the June 2005 
private audiogram, this audiogram cannot be used to rate the 
severity of the veteran's hearing impairment.

The August 2005 VA audiogram report contains a handwritten 
note that says "Do not use for rating purposes.  Poor inter-
test consistency."  There is another handwritten note on the 
speech recognition report which states "Pt. did not attempt 
to guess." The audiogram report also contains a statement 
from the examiner that says the results should not be used 
for rating purposes given poor inter-test consistency as 
indicated with poor pure tone average and speech reception 
threshold agreement bilaterally. As the examiner has 
indicated that in her professional opinion the test results 
are invalid, the Board finds that the test results should not 
be used for rating purposes.

Using the two valid audiograms of record, the Board finds 
that neither ear shows an exceptional pattern of hearing; 
therefore, Table VI should be used for both ears. Applying 
the criteria found in 38 C.F.R. §§  4.85-4.87, the veteran's 
February 2005 audiological examination report yielded level I 
hearing in the right ear and level II hearing in the left 
ear. Applying the same criteria, the veteran's August 2006 
audiological examination report yielded level I hearing in 
the right ear and level I hearing in the left ear.

Entering the category designations from the February 2005 and 
August 2006 audiological examination reports for each ear 
into Table VII results in a 0 disability rating under 
Diagnostic Code 6100.  

The Board has carefully reviewed and considered the veteran's 
statements. However, the Board must base its decision on the 
relevant medical evidence of record. The Board emphasizes 
that it is bound by law to apply VA regulatory criteria and, 
as noted above, the Court has indicated that rating of 
hearing loss disability involves a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered. In the veteran's 
case, the degree of bilateral hearing loss shown by 
examination fails to meet the criteria for a 10 percent 
disability rating. Therefore, the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating at this time. The veteran may always advance a claim 
for an increased rating if his hearing loss disability 
increased in severity in the future.

Earlier Effective Date Claim

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim. 38 C.F.R. § 3.155 
(2007).

The laws applicable to effective dates provide that, except 
as otherwise provided, the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor. 38 
U.S.C.A. § 5110(a) (West 2002).

The implementing regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 C.F.R. § 3.400 (2006).

On June 26, 2006, VA received the veteran's original claim of 
entitlement to service connection for tinnitus. Accordingly, 
when VA granted service connection for tinnitus, VA assigned 
an effective date of June 6, 2006, the date of receipt of 
claim.

The veteran appears to be confusing his service-connected 
tinnitus disability and his service-connected bilateral 
hearing loss disability. At his May 2007 Board hearing at the 
RO, and through numerous pieces of correspondence with VA, 
the veteran claimed that he wanted his "hearing loss" 10 
percent disability rating to go back "at least two years" 
to the time when the doctors told him he first had hearing 
loss. He stated that he disagreed with the June 6, 2006 
effective date for the award of 10 percent disability for his 
hearing loss. However, the record shows that the veteran has 
never been in receipt of 10 percent disability rating for 
hearing loss. His hearing loss is and always has been rated 
as noncompensable. He is service-connected for tinnitus at a 
10 percent disability rate, in effect since June 6, 2006, the 
date of his claim for tinnitus. The RO has treated the 
veteran's claim as a claim for an earlier effective date for 
the award of service connection for tinnitus and this is the 
issue that has been perfected on appeal. As such, the Board 
will address the issue of entitlement to an earlier effective 
date for the award of service connection for tinnitus.

The Board finds that the veteran did not file a claim of 
entitlement to service connection for tinnitus until June 6, 
2006. Indeed, the veteran does not allege that he filed an 
earlier claim.  As such, this must be the effective date for 
the award of service connection. Application of the governing 
laws permits no earlier effective date, as there is no 
document prior to June 6, 2006 that can be considered either 
a formal or informal claim for service connection for 
tinnitus. See 38 C.F.R. §§ 3.151, 3.155.

The Board acknowledges the veteran's contention that his 
"hearing loss" symptoms started many years in the past; 
however, a specific claim must be filed in order for benefits 
to be paid to any individual under the laws administered by 
VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151. As noted above, 
the veteran simply did not file a claim for tinnitus with VA 
until June 6, 2006.

In light of the foregoing, because he filed no formal or 
informal claim for service connection for tinnitus prior to 
June 6, 2006, the veteran has already been given the earliest 
possible effective date for the award of service connection 
for tinnitus. As such, this claim must be denied.

Conclusion

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  


ORDER

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss is denied.

Entitlement to an effective date earlier than June 6, 2006 
for the award of service connection for tinnitus is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


